DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 16 -17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goff (US 20100188475 A1) in view of Norris (US 20020097688 A1).
Regarding claim 1, Goff teaches a method, comprising: 
causing, by a server computer system via a conferencing service, display of a user interface for an event having a group of users accessing the conferencing service via a plurality of user computing devices, the displayed user interface including an indication of a video feed of at least one user in the group of users that is currently active; ([0022]: When a participant of the video conference joining the video conference by logging in to the video conference server, the video conference server presents the joining participant a selection menu. The selection menu may use a GUI. [0003]: Currently, if there are many participants in a videoconference, the video display features the speaker (e.g. indication) and/or a set of smaller windows with all the other participants.)
storing, by the server computer system in a database, event data for the event, including content of audio and video feeds of respective users in the event; ([0010]: The video data and the voice data originating from the participants are transmitted to a central point of the network, i.e., the video conference server. The transmission of the video data is called video traffic, the transmission of the voice data is called voice traffic.)
analyzing, by the server computer system, a set of characteristics included in the content of the audio and video feeds; and ([0012]: The video conference server gathers the voice traffic incoming from the speaking participants and analyses the gathered voice traffic. Preferably, the control unit of the video conference server controls the processing of the voice and video traffic. [0015]: the topic of the video conference that is currently discussed is determined by tracking a pre-defined agenda of the video conference.)
Goff does not explicitly disclose altering, by the server computer system while the indication of the video feed of the at least one user is being displayed, one or more aspects of the displayed user interface other than the indication, wherein the altering is performed based on the analyzing.
However, Norris teaches altering, by the server computer system while the indication of the video feed of the at least one user is being displayed, one or more aspects of the displayed user interface other than the indication, wherein the altering is performed based on the analyzing. ([0043]: Discussion topic signs (indicia) are used to display discussion topics or themes or conversation topics or themes. [0045]: Discussion topic signs may be amended to display new discussion topics, discussion themes or conversation themes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff to include above limitations. One would have been motivated to do so because it is desirable for a solution to these problems involves providing a plurality of locations accessible to permutable groups of users at which discussion takes place as well as locally or remotely controllable indicia to indicate the subject for discussion. As the discussion mutates, indicia relating to the subject to be discussed are also changed. Those no longer captivated by the subject currently under discussion can form a separate group with like-minded individuals or can, guided by the other indicia, find a subject which is of interest to them. As taught by Norris, [0016].

Regarding claim 2, Goff and Norris teach the method of claim 1.
Goff teaches wherein analyzing the set of characteristics included in the content of the audio and video feeds includes: transcribing audio feeds of one or more users in the group of users; ([0012]: The control unit of the video conference server analyses the voice traffic received from the speaking participants by means of a lexical, syntactic and semantic analysis.)
extracting one or more keywords from the transcript of the audio feeds. ([0012]: Extracts keywords such as “project XXX”, “project WWW”, etc. and thus tracks the change of keywords currently discussed in the video conference. Thus, the control unit extracts information from the received voice traffic that is necessary for determining a topic.)
Norris teaches mapping respective extracted keywords to a first set of user interface elements. ([0043]: Discussion topic signs (indicia) are used to display discussion topics or themes or conversation topics or themes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff to include above limitations. One would have been motivated to do so because it is desirable for a solution to these problems involves providing a plurality of locations accessible to permutable groups of users at which discussion takes place as well as locally or remotely controllable indicia to indicate the subject for discussion. As the discussion mutates, indicia relating to the subject to be discussed are also changed. Those no longer captivated by the subject currently under discussion can form a separate group with like-minded individuals or can, guided by the other indicia, find a subject which is of interest to them. As taught by Norris, [0016].

Regarding claim 3, Goff and Norris teach the method of claim 2.
Norris teaches wherein the altering includes causing display of the first set of user interface elements, wherein the first set of user interface elements indicates semantics of a current conversation occurring in the event. ([0043]: Discussion topic signs (indicia) are used to display discussion topics or themes or conversation topics or themes. [0045]: Discussion topic signs may be amended to display new discussion topics, discussion themes or conversation themes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff to include above limitations. One would have been motivated to do so because it is desirable for a solution to these problems involves providing a plurality of locations accessible to permutable groups of users at which discussion takes place as well as locally or remotely controllable indicia to indicate the subject for discussion. As the discussion mutates, indicia relating to the subject to be discussed are also changed. Those no longer captivated by the subject currently under discussion can form a separate group with like-minded individuals or can, guided by the other indicia, find a subject which is of interest to them. As taught by Norris, [0016].

Regarding claim 4, Goff and Norris teach the method of claim 3.
Norris teaches wherein causing display of the first set of user interface elements includes overlaying one or more of the user interface elements on a display of a first sub-group of the group of users associated with the current conversation based on analysis of the audio feeds of the first sub-group. ([0015]: to display and set parameters of the system that comprises live and concurrent discussion between users in permutable groups. [0036]: an array of spaced apart locations at each of which a plurality of users may enter into discussion with one another, each location being provided with indicia associated with a subject for discussion. [0043]: Discussion topic signs (indicia) are used to display discussion topics or themes or conversation topics or themes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff to include above limitations. One would have been motivated to do so because it is desirable for a solution to these problems involves providing a plurality of locations accessible to permutable groups of users at which discussion takes place as well as locally or remotely controllable indicia to indicate the subject for discussion. As the discussion mutates, indicia relating to the subject to be discussed are also changed. Those no longer captivated by the subject currently under discussion can form a separate group with like-minded individuals or can, guided by the other indicia, find a subject which is of interest to them. As taught by Norris, [0016].

Regarding claim 5, Goff and Norris teach the method of claim 2.
Goff teaches mapping extracted keywords to one or more topics.
Norris teaches wherein the mapping includes mapping respective topics to one or more symbols, and wherein the symbols indicate a current topic of a conversation occurring in the event. ([0043]: Discussion topic signs (indicia) are used to display discussion topics or themes or conversation topics or themes. Discussion topic signs may use any means, any materials or any form of technology to display these things. Indicia comprising audio or video messages are used instead of text based discussion topic signs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff to include above limitations. One would have been motivated to do so because it is desirable for a solution to these problems involves providing a plurality of locations accessible to permutable groups of users at which discussion takes place as well as locally or remotely controllable indicia to indicate the subject for discussion. As the discussion mutates, indicia relating to the subject to be discussed are also changed. Those no longer captivated by the subject currently under discussion can form a separate group with like-minded individuals or can, guided by the other indicia, find a subject which is of interest to them. As taught by Norris, [0016].

Regarding claim 6, Goff and Norris teach the method of claim 2.
Goff teaches wherein altering one or more aspects of the displayed user interface includes changing one or more aspects of video feeds of one or more users in the group of users, wherein the one or more aspects include one or more of the following types of aspects: size, shape, color, opacity, and location. ([0041]-[0043]: the layout of the screen changes in response to changing of the discussion topic. For example, participant 1, being the main speaker, is shown in the right half of the screen and that the other participants 2, 3, 4 are shown one below the other on the left half of the screen for discussion topic “project YYY”. Participant 1, being the main speaker, is shown in the right half of the screen and that the participants 2 and 4 are shown one below the other on the left half of the screen for discussion topic “project XXX”.)

Regarding claim 7, Goff and Norris teach the method of claim 1.
Goff teaches determining, by the server computer system based on tracking activity within audio feeds of users in the group of users, respective lengths of speaking time for users in the group of users during the event; and ([0015]: the topic of the video conference that is currently discussed is determined by tracking a pre-defined agenda of the video conference. The agenda may indicate the topics of the video conference and the start and/or end time associated with a respective topic. The video conference server refers to a clock and determines which participants have to be displayed at each time step, e.g., seconds.)
altering, by the server computer system based on the determined lengths of speaking time, the user interface to update indications of video feeds of one or more users in the group of users. ([0041]-[0043]: the layout of the screen changes in response to changing of the discussion topic. For example, participant 1, being the main speaker, is shown in the right half of the screen and that the other participants 2, 3, 4 are shown one below the other on the left half of the screen for discussion topic “project YYY”. Participant 1, being the main speaker, is shown in the right half of the screen and that the participants 2 and 4 are shown one below the other on the left half of the screen for discussion topic “project XXX”.)

Same rationale applies to the rejection of claim 10 (computer-readable medium) and claim 16 (system) because they are substantially similar to claim 1 (method).

Same rationale applies to the rejection of claim 11 (computer-readable medium) and claim 17 (system) because they are substantially similar to claim 2 (method).

Same rationale applies to the rejection of claim 12 (computer-readable medium) because it is substantially similar to claim 3 (method).

Same rationale applies to the rejection of claim 13 (computer-readable medium) because it is substantially similar to claim 4 (method).

Same rationale applies to the rejection of claim 14 (computer-readable medium) because it is substantially similar to claim 5 (method).

Same rationale applies to the rejection of claim 19 (system) because it is substantially similar to claim 7 (method).

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goff (US 20100188475 A1) in view of Norris (US 20020097688 A1), and further in view of Molay (WebEx Participant Control Is A Mute Point).
Regarding claim 8, Goff and Norris teach the method of claim 1.
Goff and Norris do not explicitly disclose displaying, based on analyzing the audio feeds of users in the group of users, a user interface element indicating that at least two users in the group of users are speaking at the same time.
However, Molay teaches displaying, based on analyzing the audio feeds of users in the group of users, a user interface element indicating that at least two users in the group of users are speaking at the same time. (Page 1 Image 1 and 2: Participants[Wingdings font/0xE0]Speaking: list of participants who are speaking at the same time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff and Norris to include above limitations. One would have been motivated to do so because it is desirable to see who are speaking or making noise at a time during an online conference. So the unwanted voice/noise can be muted to reduce background noise.

Same rationale applies to the rejection of claim 15 (computer-readable medium) and claim 20 (system) because they are substantially similar to claim 8 (method).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goff (US 20100188475 A1) in view of Norris (US 20020097688 A1), and further in view of Zoom (Zoom: Breakout Rooms (Faculty/Hosts)).
Regarding claim 9, Goff and Norris teach the method of claim 1.
Goff and Norris do not explicitly disclose wherein causing display of the user interface for the event having the group of users includes: receiving, via the displayed user interface from a particular user of the group of users, a sub-group request, wherein the sub-group request relates to a particular sub-group and does not require the particular user to have administrative privileges for the conferencing service; updating, in response to the sub-group request, the user interface, wherein the updated user interface: permits the particular user to perform audio and video interactions with members of the particular sub-group; and indicates current sub-groups of other users of the group of users but does not permit the particular user to perform audio and video interactions with users in those other sub-groups.
However, Zoom teaches wherein causing display of the user interface for the event having the group of users includes: receiving, via the displayed user interface from a particular user of the group of users, a sub-group request, wherein the sub-group request relates to a particular sub-group and does not require the particular user to have administrative privileges for the conferencing service; (Page 3 Managing Breakout Rooms: The host (e.g. a particular user) can see a list of all participants and which room the participants are assigned to. Join: Allows the host to join (e.g. a sub-group request) the breakout room selected.)
updating, in response to the sub-group request, the user interface, wherein the updated user interface: permits the particular user to perform audio and video interactions with members of the particular sub-group; and (Page 1: Breakout Rooms allow you to split your Zoom meeting into separate rooms. Breakout room participants have full audio, video, and screen sharing capabilities.)
indicates current sub-groups of other users of the group of users but does not permit the particular user to perform audio and video interactions with users in those other sub-groups. (Page 3 Managing Breakout Rooms: The host can see a list of all participants and which room the participants are assigned to. It is well-known in the art that you can’t communicate any one in a particular Breakout Room unless you are joined in the particular Breakout Room.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goff and Norris to include above limitations. One would have been motivated to do so because Breakout Rooms allow you to split your Zoom meeting into separate rooms. Breakout room participants have full audio, video, and screen sharing capabilities. Breakout Room feature is ideal for online office hours, where more than one student may join your Zoom session and you need a "waiting room" for other students while you maintain privacy with another. The feature is also good for small group collaboration, where everyone can eventually return to the main room and have a larger discussion. As taught by Zoom, Page 1 paragraph 2.

Same rationale applies to the rejection of claim 18 (system) because it is substantially similar to claim 9 (method).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455